NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        JAMES REDONDO, Appellant.

                             No. 1 CA-CR 17-0211
                               FILED 1-18-2018


           Appeal from the Superior Court in Maricopa County
                      No. CR2015-118182-001 DT
               The Honorable Joseph P. Mikitish, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

The Hopkins Law Office, P.C., Tucson
By Cedric Martin Hopkins
Counsel for Appellant
                           STATE v. REDONDO
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Diane M. Johnsen joined.


C R U Z, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for James
Redondo has advised this Court that counsel found no arguable questions
of law and asks us to search the record for fundamental error. Redondo
was convicted of the sale or transportation of dangerous drugs and the sale
or transportation of narcotic drugs. Redondo was given an opportunity to
file a supplemental brief in propria persona; he has not done so. After
reviewing the record, we affirm Redondo’s convictions and sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Redondo. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3            On August 2, 2013, Detectives R.E. and R.C. were working
undercover and came into contact with Redondo at an apartment.
Detectives R.E. and R.C. were investigating drug sales. The detectives met
with Redondo, who was in possession of methamphetamine and
oxycodone pills. Detective R.E. and Redondo agreed that Detective R.E.
would pay Redondo $150 for the drugs, and they completed the sale.
Redondo then left the apartment and drove away. Detectives R.E. and R.C.
memorialized Redondo’s license plate as he drove away, and later ran the
plate, discovering it belonged to Redondo’s mother. The detectives also
discovered a photo of Redondo and recognized him as the individual who
sold the detectives the drugs. Redondo was not immediately arrested.

¶4           On October 2, 2013, Redondo committed the crime of
misconduct involving weapons, a Class 4 felony.

¶5           In April 2015, Redondo was arrested in connection with the
2013 drug incident and charged with one count of the sale or transportation
of dangerous drugs, a Class 2 felony, and one count of the sale or



                                      2
                           STATE v. REDONDO
                           Decision of the Court

transportation of narcotic drugs, also a Class 2 felony. His charge for
misconduct involving weapons was still pending.

¶6            After a four-day trial on the drug charges, the jury was unable
to reach a verdict, and the court declared a mistrial.

¶7            At Redondo’s second trial,1 Detectives R.E. and R.C. testified
to the drug deal and identified Redondo as the individual who sold R.E. the
methamphetamine and oxycodone. Redondo testified that he stopped by
the apartment only to pick up a cell phone he had forgotten. He denied his
involvement in any drug sale and testified that he remained at the
apartment just to give another individual a ride home. Redondo’s
testimony suggested that the individual who got into his vehicle was the
individual who sold the drugs to Detective R.E., not him.

¶8            The jury found Redondo guilty on both counts. After an
aggravation phase, the jury found the state proved Redondo committed
both offenses as consideration for pecuniary value and involved an
accomplice. Redondo then pleaded guilty to the weapons charge. As to the
drug charges, Redondo was sentenced to 6.5 years for count one and was
given 3 years’ probation for count two. Redondo’s prison sentence was set
to run concurrently with his stipulated sentence on the weapons charge, 2.5
years imprisonment, and he was given 175 days pre-sentence incarceration
credit. The court also fined Redondo $3,000 for the drug convictions.

                              DISCUSSION

¶9            We review Redondo’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
Counsel for Redondo has advised this Court that after a diligent search of
the entire record, counsel has found no arguable question of law. We have
read and considered counsel’s brief and fully reviewed the record for
reversible error, see Leon, 104 Ariz. at 300, and find none. All of the
proceedings were conducted in compliance with the Arizona Rules of
Criminal Procedure. So far as the record reveals, counsel represented
Redondo at all stages of the proceedings, and the sentences imposed were
within the statutory guidelines. We decline to order briefing and affirm
Redondo’s convictions and sentences.



1     We note the transcript for December 8, 2016—jury selection—was
not designated for the record. We confine our review to the record on
appeal.


                                     3
                           STATE v. REDONDO
                           Decision of the Court

¶10          Upon the filing of this decision, defense counsel shall inform
Redondo of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Redondo shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro per motion for reconsideration or petition for review.

                              CONCLUSION

¶11          For the foregoing reasons, we affirm Redondo’s convictions
and sentences.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4